Title: Memorial from F. P. Van Berckel, 6 September 1793
From: Berckel, F. P. van
To: Jefferson, Thomas


Le Soussigné Resident de Leurs Hautes Puissances les Seigneurs Etats Géneraux des Provinces-Unies a l’honneur de representer à Monsieur le Secretaire d’Etat: Que depuis l’arrivée d’une Flotte Françoise dans les ports des Etats-Unis, un nombre de Ces Vaisseaux, Consistant en deux de 74 Canons et plusieurs Fregates ont pris poste dans le port de New York, dans le dessin d’etablir une Croisiere reguliere Sur la Cote adjacente, afin d’intercepter les bâtimens appartenants aux Sujets des Puissances actuellement en Guerre avec la France; et que la personne gerant les affaires du parti dominant en France vient d’Établir dans la Ville de New York une espèce de Jurisdiction, S’arrogeant toute l’autorité et les fonctions exercés par les tribunaux d’Amirauté de France.
Le Soussigné ne Se permettra aucune remarque Sur les avantages que le Gouvernement des Etats Unis a jugé à propos d’accorder aux Vaisseaux François par dessus Ceux des autres Nations; il Se Contentera d’observer, que la faculté qui leur a été donnée de vendre leurs prises dans les ports des Etats Unis, Sans aucune forme de procès, a occasionné des pertes Considerables à quelques Negocians Hollandois, en Ce que les moyens leur ont été ôtés de faire valoir leurs droits Contre l’illégalité des prises; et que la disposition que les Agens François ont déjà trop manifestée d’abuser de l’indulgence accordée à leurs Vaisseaux, laissant peu de doute Sur leurs intentions futures, le Soussigné Croiroit manquer à Son devoir, S’il négligoit de fixer l’attention du Gouvernement Sur un ordre de Choses, par lequel les interets de la Nation qu’il représente Sont Compromis. Il Se fonde Simplement Sur le Systême de neutralité, que le Gouvernement des Etats Unis a adopté; Systême dont le but est d’agir impartialement vis-à-vis de toutes les Puissances en Guerre, et qu’il Conçoit être incompatible avec les avantages décidés dont la Flotte Françoise jouit dans le port de New York, au préjudice d’autres Nations non moins Amies des Etats Unis, et parmi les quelles Celle, qu’il représente, a été une des premières à donner les marques non equivoques de Son Amitié envers Eux.
Le Soussigné Se flatte que le Gouvernement des Etats Unis daignera gracieusement reflêchir Sur Ce qui dessus, et Le prie respectueusement de vouloir le mettre à même d’informer Son Souverain des intentions du Gouvernement à Cet egard.
Fait à Philadelphie Ce 6e. Septembre 1793. 

F. P. Van Berckel

